Citation Nr: 0405640	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Evaluation of right shoulder impingement syndrome, 
evaluated as 10 percent disabling from March 17, 1999.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) rating.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 10, 1984, to 
January 11, 1994; he had 4 months and 1 day of active service 
prior to September 10, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran was granted service connection for a right 
shoulder disability in May 2002.  He was assigned an initial 
disability evaluation of 10 percent, effective from March 17, 
1999.  The veteran has expressed his disagreement with the 
level of disability and has perfected an appeal of that 
issue.  As such the issue is before the Board for appellate 
review for consideration of a higher rating at any time 
subsequent to the grant of service connection.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The veteran has also 
appealed from a September 2002 rating decision.


FINDING OF FACT

The veteran does not have a cervical spine disability that is 
related to service.


CONCLUSION OF LAW

The veteran does not have a cervical spine disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran claims that he has a current cervical spine 
disorder that is related to military service.  A review of 
his service medical records (SMRs) does not reflect the 
treatment or diagnosis of a chronic cervical spine disorder.  
An entry dated in July 1988 noted that the veteran had a two-
day history of neck pain associated with episodes of sharp, 
stabbing pains into the right shoulder.  No assessment of a 
cervical spine disorder was made.  The veteran was also 
diagnosed with tension headaches on several occasions.  The 
remainder of the SMRs are negative for any further mention of 
any type of neck complaints.

The veteran submitted his original claim for VA disability 
compensation in February 1994.  He made no mention of any 
type of cervical spine problems at that time.

The veteran was afforded multiple VA examinations to evaluate 
his several orthopedic related claims.  There was no history 
of a cervical spine disorder noted on any of the examination 
reports.  In addition, VA treatment records for the period 
from February 1994 to February 1997 were associated with the 
claims file.  A VA outpatient treatment entry, dated in 
February 1994 noted a complaint of neck and back pain.  There 
was no condition/diagnosis provided for the neck pain.  A May 
1994 rehabilitation medicine consult noted that the veteran 
was in a motor vehicle accident the day before.  He 
complained of low back pain and whiplash.  There was no 
further mention of a cervical spine complaint in the records.

Records from East Alabama Medical Center for the period from 
November 1995 to March 1996 are negative for any cervical 
spine complaints.

The first objective evidence of a cervical spine problem was 
presented with VA treatment records associated with the 
claims file in May 1999.  The record covered a period from 
January 1999 to May 1999.  Included was a report of x-rays of 
the cervical spine that showed a loss of normal cervical 
lordosis that was suggestive of muscle spasm.  There was a 
mild loss of stature of C5, C6 bodies.  The facet joints and 
posterior elements were described as within normal limits.

Treatment records from Lakeshore Family Medicine did not 
reflect any evaluation or treatment for a cervical spine 
disorder.

The veteran submitted a claim for service connection for a 
cervical spine disorder in August 1999.  He said that his 
military and VA records showed treatment on numerous 
occasions.  He submitted copies of VA treatment records for 
the period from January 1999 to August 1999.  The records 
contained one entry where the veteran was seen in August 1999 
for complaints of foot, neck and shoulder pain.

The veteran was afforded a VA orthopedic examination to 
evaluate his then pending claim for service connection for a 
right shoulder disability in December 1999.  The veteran 
raised no complaints about his cervical spine.  The examiner 
noted the veteran did not complain of any shooting pains into 
the right upper extremity.  There was no finding of any 
cervical spine condition/disorder.

Associated with the claims file are VA treatment records for 
the period from December 1999 to March 2000.  The veteran was 
seen in December 1999 with complaints of neck and back pain.  
No diagnosis was given.  X-rays of the cervical spine at that 
time were interpreted to show spondylosis at C6.  There were 
no compression fractures or subluxation.  The disc spaces 
appeared normal, as did the spinous processes.  The facet 
joints and posterior elements were preserved.  The 
paravertebral soft tissues appeared normal.  The only 
abnormality reported was spondylosis of C6.

The veteran's claim for service connection for a cervical 
spine disorder was denied in April 2000.  The RO found the 
claim to be not well grounded, as there was no evidence of a 
cervical spine disorder in service.  The veteran was notified 
of the rating decision in May 2000 but did not perfect an 
appeal.

The veteran testified at a travel Board hearing in July 2001.  
The veteran said that he had suffered injuries to his low 
back and upper neck during service.  He described having to 
push power carts that were very heavy.  He said he strained 
his neck pushing these carts.  The veteran said that he 
receive treatment for his neck and right shoulder at the same 
time.  The veteran said he receive treatment from VA for his 
neck.  

The veteran submitted private treatment records from J. 
McAlindon, M.D., at the Hughston clinic, for the period from 
May 2001 to August 2001.  The records pertaining to treatment 
provided for the veteran's right shoulder.  There was no 
mention of any cervical spine complaints or findings.

The veteran was afforded a VA orthopedic examination in 
November 2001.  The examination focused on the veteran's 
right shoulder complaints.  There is no mention of any 
cervical spine symptoms by the veteran and no findings 
related to the cervical spine by the examiner.

The veteran submitted additional private treatment records in 
February 2002.  The records show that the veteran underwent 
surgery on his right shoulder in February 2002.  The records 
make no reference to any type a cervical spine complaint or 
disorder.

The RO wrote to the veteran and informed him that his claim 
for service connection for a cervical spine disability was 
going to be re-adjudicated.  The prior denial was because the 
veteran's claim was not well grounded.  The letter further 
informed the veteran that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) eliminated the need to 
submit a well-grounded claim.  The veteran was also advised 
of the evidence necessary to substantiate his claim, of what 
additional evidence was needed from him, and that the RO 
would assist him in developing any evidence that he 
identified.

The veteran responded to the RO's letter in July 2002.  He 
said that all information on a cervical spine condition was 
contained in his military and VA records.  The veteran said 
that he could not remember the exact dates of treatment while 
in the military; he said that he was treated once for one 
injury he receive while playing football.  He also said that 
there was a magnetic resonance imaging (MRI) report that 
showed damage to the cervical spine.

The veteran's claim for service connection for a cervical 
spine disorder was re-adjudicated in September 2002.  The 
claim was denied.  The basis for the readjudication was 
section 7(b) of the VCAA.  This provision provides for the 
readjudication of a decision that became final between July 
14, 1999, and November 9, 2000, and the basis for the denial 
was that the claim was not well grounded.  The readjudication 
takes places as though the prior decision never occurred.  
See VAOPGCPREC 3-2001.  As noted above, the veteran's 
original claim for service connection for a cervical spine 
disorder was denied as not well grounded in May 2000.  

The RO provided notice of the rating decision in September 
2002.  The notification letter again advised the veteran of 
VA's duty to assist him in the development of his claim.  The 
veteran was also advised that the evidence failed to 
establish entitlement to service connection and he was again 
informed of elements that had to be satisfied to substantiate 
his claim.

The veteran submitted his notice of disagreement in September 
2002.  He cited to the results of a cervical spine x-ray done 
at a VA facility in March 1999.  He noted that the x-ray 
showed a loss of lordosis that was suggestive a muscle spasm 
and that there was a mild loss of stature of C5 and C6 
bodies.  He also included a copy of the March 1999 VA x-ray 
report.  

The veteran was issued a statement the case (SOC) in May 
2003.  The SOC identified the evidence of record, provided 
the pertinent statutory and regulatory authority that was 
used in the adjudication of the claim, and informed the 
veteran as to why his claim remained denied.

The veteran was afforded a VA orthopedic examination in June 
2003.  The examination was done in conjunction with the 
veteran's claim for an increased rating for a service-
connected low back disability.  The veteran did not express 
any complaints related to the cervical spine.  

The veteran was afforded a Board hearing in July 2003.  The 
veteran said that he hurt his neck twice during service.  The 
first time was while playing football and a second time was 
on the flight line while he was pushing a power unit.  He 
said that there never was continuous treatment.  He said that 
since that time he had had problems but no treatment.  He 
related that he went to the VA for an evaluation and that x-
rays showed a problem with the cervical spine.  He reported 
that the results were not related to service by anyone at VA.  
The veteran also reported that he was in a motor vehicle 
accident in 2000 and that the accident aggravated his 
cervical spine.  He said that he had whiplash from the 
accident.  The veteran testified that his symptoms consisted 
of stiffness in the neck and occasional pain down through his 
right arm.  The veteran stated that he had not had any 
treatment on his cervical spine since 2000.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's SMRs are negative for any type of chronic 
cervical spine problem.  A July 1988 entry noted a two-day 
history of neck pain.  There was nothing of a similar nature 
reported.  The veteran alleges that he injured his neck once 
while playing football.  The SMRs document a number of 
instances of treatment for football-related injuries, but 
there is no mention of any type of neck/cervical spine 
injury.  

VA treatment records show that the veteran was involved in a 
MVA in May 1994, several months after his discharge from 
service.  The veteran was noted to have whiplash at the time.  
There was no objective evidence of any type of cervical spine 
condition until the March 1999 VA x-ray report.  However, 
there is no clinical correlation from any medical 
professional to relate the findings from the x-rays to any 
incident of service.

The veteran has submitted a significant amount of private 
records in regard to other medical problems.  The records do 
not mention any type of chronic cervical spine disorder.

The veteran has testified that he injured his neck at least 
twice in service and was treated.  However, as noted above, 
the SMRs do not show such treatment.  Further, there is no 
postservice treatment for a chronic condition that was 
attributed to service.  The veteran was noted to have acute 
and transitory complaints as documented in the VA records 
between 1994 and 1999.  

The Board notes that the veteran has alleged that he has 
chronic cervical spine disorder due to injuries in service.  
The veteran is a competent to testify as to symptoms he said 
that he had in service and after service.  However, as a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board is persuaded by the absence of chronic neck 
disability during service or for years thereafter.  The 
evidence referring to the veteran's cervical spine does not 
suggest a chronic problem until spondylosis was demonstrated 
many years after military service, and there has been no 
suggestion in the record by competent evidence that any such 
problem is traceable to the veteran's period of military 
service.  Given the evidence as described above, the Board 
consequently finds no link to military service.  The 
preponderance of the evidence is against this claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a cervical spine disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), which became effective during the pendency of this 
appeal.  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran filed an original claim for 
service connection in March 1999.  He has provided the 
necessary information to complete his application for 
benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

As the veteran's claim was submitted prior to the enactment 
of the VCAA, his claim was initially adjudicated on the basis 
of being well grounded.  The claim was denied as not well 
grounded in May 2000, with notice of the rating action 
provided that same month.  

The RO wrote to the veteran and informed him his claim would 
be re-adjudicated under the VCAA in May 2000.  The veteran 
was informed of the evidence needed to substantiate his 
claim.  He was also informed of what the RO would do to 
assist in the development of his claim and what he needed to 
do.

The veteran responded in July 2002 that all of the necessary 
evidence was in his military and VA records.

The veteran's claim was denied in September 2002, with notice 
of the rating action provided that same month.  The RO's 
notification letter again provided notice to the veteran of 
what he needed to submit to substantiate his claim.  The 
veteran was issued a SOC in May 2003 that discussed the 
evidence of record and informed the veteran as to why his 
claim remained denied.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  The 
veteran has said that his military and VA records contain the 
evidence pertinent to his claim.  The veteran submitted a 
number of private and VA treatment records.  In addition, VA 
records identified by the veteran were obtained by the RO and 
associated with the claims file.  The results of a number of 
VA examinations, related to other issues, have also been 
obtained and considered.  The veteran has testified at two 
Board hearings in regard to this issue.  Finally, the 
veteran's claim was re-adjudicated based on section 7(b) of 
the VCAA which afforded the veteran an opportunity to present 
additional evidence in support of his claim.

As for whether further action should have been undertaken by 
way of obtaining additional medical nexus opinion on the 
question of service connection for a cervical spine disorder, 
the Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, there is no indication, 
except by way of unsupported allegation, that a current 
cervical spine disorder may be associated with an in-service 
event.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

The veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the Board 
finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2003).


ORDER

Service connection for a cervical spine disability is denied.


REMAND

The veteran has expressed disagreement with the initial 10 
percent rating assigned for his right shoulder disability.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the veteran submitted evidence of 
surgery on the right shoulder in February 2002.  He has also 
testified at a hearing regarding the residuals from his 
surgery and how his right shoulder is impaired.  The 
veteran's last VA examination, in regard to the right 
shoulder, occurred in November 2001.  In other words, the 
veteran has not had an examination to assess the status of 
his right shoulder disability following his surgery in 
February 2002.  A new VA examination is required in order to 
properly assess the veteran's claim for a higher rating.  

(As the veteran's claim for a higher rating for a right 
shoulder disability cannot be decided at this time, 
adjudication of his claim for a TDIU rating must be deferred 
as it is inextricably intertwined with the issue of a 
possible higher rating.)  

In regard to the TDIU issue the Board notes that the veteran 
has alleged having difficulty finding and/or keeping 
employment since he filed his original claim in 1994.  
However, the evidence of record shows that he is currently 
employed full-time, has been employed, and has had a period 
of vocational training.  The veteran said that he could not 
complete the training because he missed too many classes due 
to doctors' appointments.  The veteran has also alleged that 
he has missed a lot of work at his several jobs because of 
having to keep doctors' appointments related to treatment for 
his service-connected disabilities.  He has not provided 
evidence of missing work due to his service-connected 
disabilities other than his several lay statements and his 
testimony.  In his July 2003 testimony he said that he used 
vacation time to be away from work and feel better so that he 
could return to work rather than take sick time.

The veteran should be asked to submit evidence that his 
several service-connected disabilities do cause him to miss 
time from work and affect his ability to retain his 
employment.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran in order to request that he 
identify the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his right shoulder disability since 
March 1999.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of 
pertinent treatment records 
identified by the veteran that have 
not been previously secured, and 
associate them with the claims file.

2.  Upon completion of the action 
above, the veteran should be 
afforded an examination to assess 
the current status of his right 
shoulder disability.  The claims 
file and a copy of this remand 
should be made available to and 
reviewed by the examiner prior to 
the examination.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the 
examiner should be accomplished and 
any such results must be included in 
the examination report.  Range of 
motion studies must be conducted and 
all functional losses should be 
identified, such as pain on use, 
weakness, incoordination, 
fatigability, etc.  Functional 
losses should be equated to 
additional loss of motion.  The 
report of examination must include 
the complete rationale for all 
opinions expressed.  

3.  The veteran should also be 
afforded a VA general medical 
examination.  The examiner is 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the veteran's service-
connected disabilities combine to 
render him unable to obtain and 
maintain substantially gainful 
employment.

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



